DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2021.
Applicant’s election without traverse of Group II, claims 13-18 in the reply filed on 7/1/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites pulse widths “greater between” and requires a range.  The use of “greater between” is unclear and confusing.  For the purpose of examination it is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xiong [CN106393705A, machine translation cited to below was provided with IDS dated 7/1/2021].
Xiong discloses a method of creating polymeric-metallic composites, the method comprising; exposing a surface of a metallic substrate (metal part) with a laser energy sufficient to create a treated surface characterized by micron-sized particulate structures thereon (laser roughening process), the particulate structures (local crowning and depressions) having the same composition as the substrate and fixed thereto (paragraph 0013, 0015, 0020); positioning a pre-determined polymeric material (plastic component) adjacent the treated surface (paragraph 0036); exposing the adjacent polymer metallic components with a laser energy sufficient to melt the polymeric material such that portions thereof flow between the micron-sized particulate structures 
With respect to claim 14, Xiong discloses metallic substrate is exposed to a pulse laser (paragraph 0038). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Gupta et al. [US2013/0020297, “Gupta”].
Xiong discloses a method of creating polymeric-metallic composites. Applicant is referred to paragraph 7 for a detailed discussion of Xiong. Xiong discloses using a pulsed laser, but fails to disclose the claimed pulse widths. 
Gupta discloses a method of laser texturing a surface. Gupta discloses using a pulsed laser with a pulse width between 0-30ns (paragraph 0031). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Xiong by using a pulse width within the range as taught by Gupta in order to take advantage of known suitable and working process parameters. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Walter [US6780497]. 
Xiong discloses a method of creating polymeric-metallic composites. Applicant is referred to paragraph 7 for a detailed discussion of Xiong. Xiong discloses scanning the laser beam on the metallic part, but does not disclose scanning in a boustrophendonic pattern. 
Walter discloses a method of treating a surface with a laser. Walter discloses various patterns can be used to scan the laser over the treated surface including a boustrophendonic (serpentine) pattern (column 9, lines 4-23). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Xiong by scanning the laser over the treated surface in a boustrophendonic pattern as taught by Walter in order to efficiency scan a surface evenly and to take advantage of know, sutitable and working scan patterns. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Matsuo et al. [US2013/0098547, “Matsuo”]. 
Xiong discloses a method of creating polymeric-metallic composites. Applicant is referred to paragraph 7 for a detailed discussion of Xiong. Xiong discloses using an optical fiber laser (paragraph 0038), but does not disclose a thulium fiber laser. 
Matsuo discloses a method of laser treating components. Matuso discloses lasers that have a preferable wavelength include thulium fiber lasers (paragraph 0054). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Xiong by using a thulium fiber laser as taught by Matsuo in order to improve the efficiency of the laser absorption by using a wavelength that is absorbed by the materials worked upon. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
July 31, 2021